Hoar, J.
The defendant’s prayers for instructions were generally correct, being indeed, as his counsel states, made in the very language of adjudged cases. But the court were under no obligation to adopt the exact language of these prayers; and the instructions given seem to us to have been accurate, and to have comprised all that the evidence in the case required, including, in substance, all of the propositions which were sound, and which the evidence tended to support.
The principal error in the defence seems to have been, that a man could not be convicted of “ presuming to be an innholder” under the statute, unless he was proved to have done all which the statute requires an innkeeper to do. But the statute requires an innkeeper to be licensed; and the result of this reasoning would be, that he could not be convicted unless he was licensed, as he certainly could not be if he was. A man may be an innkeeper, although he keeps an inn imperfectly, or combines that employment with others; if he is prepared and holds nimself out to the public as ready to entertain travellers, strangers and transient guests, with their teams and carriages, after the manner usual with innkeepers, although he may sometimes make special bargains with his customers, may not keep his house open in the night, and may not keep the stable at which he puts up the horses of those who stop with them at his house. There was evidence sufficient for the jury to pass upon to. sup*218port the indictment; and the fact that the defendant, in the case of the circus company, made a special bargain with a large company of guests who came as travellers at one time, would not prevent that case, with all its circumstances, from being proper for their consideration. Exceptions overruled.